FILED
                                                                     Jun 26 2017, 9:36 am

                                                                           CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                      Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                    Attorney General of Indiana
Brooklyn, Indiana
                                                           Tyler G. Banks
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Travis L. Woodruff,                                        June 26, 2017
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           32A01-1612-CR-2751
        v.                                                 Appeal from the Hendricks
                                                           Superior Court
State of Indiana,                                          The Honorable Rhett M. Stuard,
Appellee-Plaintiff                                         Judge
                                                           Trial Court Cause No.
                                                           32D02-1607-F1-1



Crone, Judge.




Court of Appeals of Indiana | Opinion 32A01-1612-CR-2751 | June 26, 2017                      Page 1 of 6
                                              Case Summary
[1]   Travis Lee Woodruff appeals his sentence, following a jury trial, for level 3

      felony aggravated battery and level 5 felony intimidation, which was enhanced

      based on the jury’s findings that he is a habitual offender and that he used a

      firearm in the commission of the aggravated battery. He asserts that the trial

      court erred by applying both enhancements. Finding that there has not been a

      violation of the general rule against double enhancements, we affirm

      Woodruff’s sentence. However, we remand with instructions that the trial

      court attach his habitual offender enhancement to the sentence for his

      aggravated battery conviction.


                                  Facts and Procedural History
[2]   Woodruff and Chad Gore were recent acquaintances. On the morning of July

      6, 2016, Gore and two companions were asleep in a motel room in Hendricks

      County. A loud knock on the door awoke them. Gore directed one of his

      companions to open the door. Woodruff, also accompanied by two people,

      entered the room. Startled by the “aggressive commotion,” Gore arose and sat

      at the edge of the bed. Tr. Vol. 2 at 207. As tensions escalated, Gore’s

      companions left the room.


[3]   Woodruff and his companions loudly accused Gore of either reporting them to

      the police on a prior occasion or being a police officer. Gore denied the

      allegations. Woodruff was not convinced, saying, “[Y]ou know here’s how it’s

      going to go,” as he wielded a .22-caliber revolver. Id. at 208, 210. Woodruff


      Court of Appeals of Indiana | Opinion 32A01-1612-CR-2751 | June 26, 2017    Page 2 of 6
      fired two shots that narrowly missed Gore. Woodruff’s companions ran out of

      the room. Woodruff was standing “right in front of [Gore] . . . less than arm’s

      reach.” Id. at 233. Gore stood up and attempted to wrestle the revolver away

      from Woodruff. During the struggle, Woodruff shot Gore in the chest.

      Woodruff dropped the gun and fled the scene. Gore eventually received

      emergency medical attention for injuries to a few internal organs and a

      laceration on his head.


[4]   The State charged Woodruff with level 1 felony attempted murder, level 3

      felony aggravated battery, level 5 felony battery by means of a deadly weapon,

      level 5 felony intimidation, and level 6 felony criminal recklessness. The State

      also alleged that Woodruff was a habitual offender and that he used a firearm in

      the commission of the aggravated battery, each of which is a basis for

      enhancing a defendant’s sentence. Following a jury trial, Woodruff was found

      guilty of all charges except attempted murder. The jury also found that

      Woodruff was a habitual offender and used a firearm in the commission of the

      aggravated battery. The trial court vacated the guilty verdicts for battery with a

      deadly weapon and criminal recklessness due to double jeopardy concerns. The

      trial court imposed a fifteen-year sentence for the aggravated battery conviction

      and a concurrent two-year sentence for the intimidation conviction. The trial

      court enhanced Woodruff’s sentence by a fifteen-year term for the habitual

      offender finding and a subsequent ten-year term for the use of a firearm, for an

      aggregate forty-year sentence. Woodruff now appeals.




      Court of Appeals of Indiana | Opinion 32A01-1612-CR-2751 | June 26, 2017   Page 3 of 6
                                      Discussion and Decision
[5]   Woodruff’s sole argument on appeal is that the trial court erred in applying

      both the habitual offender enhancement and the firearm enhancement to his

      sentence for aggravated battery. Claims of multiple sentencing enhancements

      are governed by statutory interpretation. Nicoson v. State, 938 N.E.2d 660, 663

      (Ind. 2010). We review matters of statutory interpretation de novo because

      they raise pure questions of law. Id.


[6]   Woodruff contends that the trial court ordered what he characterizes as an

      impermissible double enhancement, citing Dye v. State, 972 N.E.2d 853 (Ind.

      2012), aff’d on reh’g, 984 N.E.2d 625 (Ind. 2013). In Dye, our supreme court

      explained that three types of statutes authorize enhanced sentences for repeat

      offenders: the general habitual offender statute, specialized habitual offender

      statutes, and progressive-penalty statutes. Id. at 857. Generally, double

      enhancements are impermissible unless there is explicit legislative direction

      authorizing them. Id. at 856. When more than one of these types of statutes

      apply to the defendant at the same time, there are double enhancement issues.

      Id. at 857. Conversely, if not more than one of these types of statutes apply,

      then there is no double enhancement issue to review. Id.


[7]   In Dye, the court held that it was impermissible for the defendant’s unlawful

      possession of a firearm by a serious violent felon conviction to be enhanced

      further by the general habitual offender statute. Id. at 858. On rehearing, the

      supreme court further clarified that the defendant’s habitual offender


      Court of Appeals of Indiana | Opinion 32A01-1612-CR-2751 | June 26, 2017    Page 4 of 6
      enhancement was vacated not merely because the serious violent felon statute, a

      progressive-penalty statute, and the general habitual offender enhancement

      were simultaneously applied, but more precisely because the past felonious

      conduct used as the basis for the habitual offender charge was a part of the same

      “uninterrupted transaction” on which the serious violent felon charge was

      based. Dye, 984 N.E.2d at 630.


[8]   Contrary to Woodruff’s suggestion, Dye does not stand for the proposition that

      whenever any two enhancements are applied to an underlying conviction there

      is an impermissible double enhancement. Rather, Dye states that there is a

      double enhancement issue when more than one of the types of statutes that

      authorize enhancements for repeat offenders are applied to the same proof of an

      “uninterrupted transaction.” Therefore, double enhancement analysis is proper

      when the proof of previous criminal conduct is the basis of more than one

      enhancement.


[9]   Woodruff was convicted of level 3 felony aggravated battery. Aggravated

      battery is neither a progressive-penalty statute nor a specialized habitual

      offender statute. As such, the general habitual offender enhancement can be

      attached to the aggravated battery conviction, as it is a criminal “status” that is

      given to the defendant who has accumulated the required number of prior

      unrelated felony convictions. Ind. Code § 35-50-2-8(j). Similarly, the firearm

      enhancement can be attached to the aggravated battery conviction, as it does

      not apply to the past criminal conduct of a repeat offender, but rather when the

      offense, a felony under Indiana Code Article 35-42 which resulted in death or

      Court of Appeals of Indiana | Opinion 32A01-1612-CR-2751 | June 26, 2017      Page 5 of 6
       serious bodily injury, is committed by use of a firearm. Ind. Code § 35-50-2-

       11(b)(1), -(d). The plain language of the firearm enhancement statute shows

       that a defendant’s prior felonious conduct is not at issue. See id. In sum, there is

       no impermissible double enhancement here because only one type of repeat

       offender statute that enhanced Woodruff’s conviction was applied. Ultimately,

       Woodruff’s aggravated battery conviction resulted in a dual enhancement, not

       for the same prior crimes, but for committing aggravated battery with a firearm

       while being a habitual offender. Because we find that there has not been a

       violation of the general rule against double enhancements, we affirm

       Woodruff’s aggregate forty-year sentence.


[10]   However, the State points out that the trial court erroneously entered a separate

       fifteen-year sentence for the habitual offender finding. A habitual offender

       finding does not constitute a separate crime, nor does it result in a separate

       sentence. See Ind. Code § 35-50-2-8(j). Rather, a habitual offender finding

       results in a sentence enhancement imposed upon the conviction of a subsequent

       felony. Hendrix v. State, 759 N.E.2d 1045, 1048 (Ind. 2001). Therefore, we

       remand with instructions that the trial court vacate the separate sentence on the

       habitual offender enhancement and attach the enhancement to Woodruff’s

       sentence for aggravated battery.


[11]   Affirmed and remanded.


       Baker, J., and Barnes, J., concur.



       Court of Appeals of Indiana | Opinion 32A01-1612-CR-2751 | June 26, 2017   Page 6 of 6